DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MATTHEW V. HAWKS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2729

                           [January 16, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312014CF000378A.

  Carri S. Leininger of Williams, Leininger & Cosby, P.A., North Palm
Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas
and Joseph D. Coronato, Jr., Assistant Attorneys General, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.